Parker, J.,
concurring.
As has been remarked by Judge Wildman, the principal question in this ease, as we regard it, and the question upon which the rights of the parties hinge, was involved and passed upon in the case of the State v. Toledo, 26 O. C. C. 628 (5 N. S. 277). I was a member of the court when that case was decided, and I know it received very careful consideration at the hands of the court, and all members of the court concurred in the decision. In the opinion there are certain expressions that sound like slips of the tongue, upon the part of Judge Haynes, who delivered the opinion, in uttering the names of the institutions named in the deed of donation, the articles of J incorporation and the statutes. I presume that the opinion was never submitted to him for correction or those little discrepancies might havi been eliminated. I concurred in that decision and I still believe it was correct, and therefore I concur in the judgment that has been announced.
In considering the question (which I do not deem a controlling question here), whether the Manual Training School now authorized by statute, fulfills all the desires and purposes of the donors, it must be borne in mind that it .is made clear by the record that their intent and purpose was to furnish instruction “supplementary” to that afforded by the public schools.
*622, ' I do not looh'upon this case as involving simply a question of whether the legislature may - choose other instruments than the so-called board of directors of the Toledo University to represent the city in th§ administration of this trust. I do not question the authority of the legislature in the matter of designating and changing the instruments to work out the will of the city in its capacity of trustee, but I regard this statute as going far beyond that; I regard it as a statute which deprives the city of the administration of this trust, totally and completely, and, deprives it of any vested interest it may have by ■virtue of the conveyance made to it,,, and also its further interest .by reason of the investment in the property involved of .funds of the city raised by municipal taxation. I believe that under the authorities, in its right of holding and administering trust property of this description and those recognizing and fa•voring its proprietary rights, the city has certain vested rights •and interests which it is incompetent for the legislature to táke ■away from it, without proper compensation and'due process of law," as is here attempted. Also that the effect of this statute is’ to impair the obligation of a contract entered ■ into between the city add' the trustees of the Toledo University of Arts and Trades,' in Consideration of which contract the conveyance of the property was made to the city, and upon which conveyance the city undertook, promised' and agreed to administer' this trust,' a"thing that it had thé right'and the poWer to do under .and by virtue of the statutes then in force.'
If by a sweeping statute of this'description the city" is deprived of this'property and is prevented'altogethér from taking ány part in, or doing anything about, the1 administration of the trust, that amounts in my opinion not only to depriving it of vested rights without due process 'of law'in'contravention 'of thd constitution, but it amounts to impairing1 the obligation of the contract entered into between the' original directors' and the" city, to' which I' have referred, which would’ also fee'in contravention of constitutional rights. , '
"" Much has been said here about' the inability of the Toledo University through its'board of trustees to administer this'trust in such a way as to accomplish fairly and reasonably the pur*623poses intended by the donors. It is enough to say that .that question is not involved in this ease. This ease as it is presented to us presents a question of proprietary rights; it is a question of whether or not these lessees of this property have become now in effect, by force of this legislation, not only lessees but lessors, and practically owners and controllers of the property, so that they are not bound longer to regard the terms of the lease under which they entered into possession of the property and under which the school building was built and equipped and hitherto has been operated. Whether the directors of the Toledo University are exercising powers and functions that they have no right to exercise under this statute in the matter of gathering in various schools and colleges about the city and treating this bringing of the colleges together as the establishment of a university coming within the purview of Gen. Code 7905, or whether they are unable to carry out the project of the donors by reason of lack of funds, or whether indeed they contemplate any act that would amount to misadministration or' maladministration of the funds, is, in our opinion, not at all involved in the controversy presented to us. Should the university directors or the city undertake to do any of those things, there is a way by legal process to reach them and control them. In my judgment this statute, while it contains some language giving color to the idea that the board of education is simply a representative of the city in administering this trust — simply an agency, of the city — is, to the extent that it gives that color, a deception and a snare. • I does more. You cannot take away from a person or a corporation all of the control, all of the usufruct of property, without in effect taking from him or it the property. If this statute is to be -given effect, the matter is so completely turned over to the board of education as that the city cannot have a word to say in the future as to the management of this trust or these trust funds; not a word. It has started in to establish the Toledo University, so-called, and has undertaken to, and has in fact, put in operation what it calls one Branch thereof, which branch has developed into what we are in the. habit of calling the Manual Training School. But it has never declared its purpose to *624not, when able, establish and operate other branches; it has never, in other words, declared that the institution shall never grow beyond this single branch; that that shall be the end of its growth and development! But if this statute is given effect, then I take it that so far as the administration of this trust is concerned, no matter how valuable the property may become, no matter how much it may be added to by other donations, no matter how able the eity may become in the administering of this trust to enlarge the so-called university, and extend it, the city is by this statute rendered utterly helpless. If it should attempt to establish another branch of the university, the board of education might ignore such action, and indeed would have no authority to give any effect or to pay any attention to its action in 'the premises. Therefore it is that I regard this statute, when you get at the clear meaning of it, as being a statute which does not provide for another agency to administer this trust on behalf of the city of Toledo, but as a statute which transfers the whole trust and the whole property to the board of education, another public corporation, representing another and a different constituency, leaving the city of Toledo utterly helpless in the matter, and with nothing but the bare, naked, legal title in it. And considering it in that way, as a statute which practically takes the property away from the city and gives it to another corporation, it seems to me that it may just as well have given it to the board of education. of the city of Perrysburg or to Lucas county or to any other public corporate body. Regarding it in that way, it seems to me, as I have said, to impair the obligation of this contract with the representations of the donors and to deprive the city, without justification of due process of law, of vested rights. In my remarks, following the opinion by Judge Haynes, in the Waldron case, I attempted to point out how and why the school district almost (but not quite), coterminous with the city limits is an essentially different entity from the city, so much so that it cannot ever be said that the same electors are concerned or given ultimate control.